Citation Nr: 1446885	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  05-34 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include degenerative disc disease (DDD) and degenerative joint disease (DJD).

2.  Entitlement to service connection for numbness of the fingers.

3.  Entitlement to service connection for a pulmonary disorder, to include asbestosis.  

4.  Entitlement to an evaluation in excess of 30 percent for the service-connected headaches.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran appellant served on active duty in the United States Army from May 1958 to February 1960.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision issued by the Regional Office (RO) of the United States Department of Veterans Affairs (VA) in Milwaukee, Wisconsin.

The United States Court of Appeals for Veterans Claims (hereinafter Court) has held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and any other pertinent information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  That holding was expanded to encompass other conditions in Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (claimant's identification of the benefit sought does not require technical precision).  The medical evidence of record includes clinical findings of degenerative disc disease (DDD) and degenerative joint disease (DJD).  The evidence of record also indicates that the appellant may have pulmonary or respiratory disorders other than asbestosis.  The Board has therefore recharacterized the service-connection issues on appeal as listed on the first page, above.

In an August 2005 rating action, the RO increased the headache disability rating from 10 percent to 30 percent, effective from August 25, 2004 (the date of the increased rating claim).  However, the appellant did not state then or thereafter that he was satisfied with the disability rating assigned for the headache disability.  In these circumstances, it is to be presumed that a veteran is seeking the maximum benefit allowed by law and regulation, and "it follows that such a claim remains in controversy where less than the maximum available benefit is awarded." AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore the increased rating issue on appeal is as listed on the title page.

The appellant testified at a June 2009 Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  The Board remanded the case for additional development in July 2009.

The Board subsequently denied the increased rating claim in a decision issued in September 2009; the Board also remanded the three service connection issues for additional development at that time.  The Veteran appealed this denial to the Court.  In a Memorandum Decision issued in August 2011, the Court vacated the part of the September 2009 Board decision that denied the increased rating claim and the matter was remanded to the Board.  The Board most recently remanded that claim for further development in October 2013.  That matter has now been returned to the Board for appellate review.

In addition, the Board denied claims involving the lumbar spine, finger numbness and lung disorders in a decision issued in January 2011, and the Veteran appealed these denials to the Court.  In a Memorandum Decision issued in February 2013, the Court vacated the January 2011 Board decision and the case was remanded to the Board.  Thereafter, the Board remanded these issues for additional development in October 2013.  The case has now been returned to the Board for appellate review.

The record before the Board consists of an electronic file only.  There is no paper file.

The issues of entitlement to service connection for a lumbar spine disorder, for numbness of the fingers and for a pulmonary disorder are addressed in the REMAND portion of the decision below and those issues are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period, there is no objective evidence that the service-connected headaches involve very frequent completely prostrating and prolonged attacks that produce severe economic inadaptability. 

2.  The available schedular evaluation adequately contemplates the appellant's level of disability and symptomatology associated with the service-connected headaches.

3.  The appellant's service-connected headaches do not present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards. 


CONCLUSION OF LAW

1.  The criteria for assignment of a disability evaluation in excess of 30 percent for the service-connected headaches have not been met.  38 U.S.C.A. § §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.124(a), Diagnostic Codes 8045 8100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA's duty to notify and assist claimants in substantiating their claims for VA benefits has been codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

In a claim for increase, the requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

The appellant was provided notice in correspondence dated in October 2004 (prior to the March 2005 rating action).  His claim was subsequently readjudicated in the August 2005 Statement of the Case (SOC) and in the Supplemental Statements of the Case (SSOCs) issued in May 2007, June 2007, October 2012, August 2013, and August 2014.  Mayfield, 444 F.3d at 1333.  With respect to the Dingess requirements, in letters issued in May 2008, and November 2009, the RO provided the appellant with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The appellant has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The United States Supreme Court has held that an error in VA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his representative has alleged any prejudicial or harmful error in VA notice, and the Board finds, based the factors discussed above, that no prejudicial or harmful error in VA notice has been demonstrated in this case.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, private and VA treatment records have been associated with the claims file and the Veteran was afforded VA examinations in May 2013.

A medical opinion is adequate when it is based upon consideration of a veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The May 2013 VA examinations were conducted by medical professionals, and the associated reports, plus July 2014 addendum, reflects review of the Veteran's headache history.  The examinations included reports of the symptoms for the claimed disability and demonstrated objective evaluations.  The VA examiners were able to assess and record the condition of the headache disability.

The Board finds that the examination reports are sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  In addition, it is not shown that the examinations were in any way incorrectly prepared or that the VA examiners failed to address the clinical significance of the Veteran's claimed headaches.  Further, the VA examination reports addressed the applicable criteria.  As a result, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327 and Green v. Derwinski, supra.  Therefore, the Board concludes that the appellant was afforded an adequate examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

A remand from the Board or from the United States Court of Appeals for Veterans Claims confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, pursuant to the Board remands issued in December 2012 and October 2013, private and VA medical records were obtained and added to the evidence of record.  The RO was informed by the Social Security Administration that the appellant's disability claim records had been destroyed.  The RO obtained the appellant's Army personnel records.  The RO obtained an addendum to the May 2013 examination report.  Therefore, substantial compliance has been achieved.

Furthermore, the Veteran was informed about the kind of evidence that was required and the kinds of assistance VA would provide, and he was supplied with the text of 38 C.F.R. § 3.159.  He did not provide any information to VA concerning available relevant treatment records that he wanted the RO to obtain for him that were not obtained.  He had previously been given more than one year in which to submit evidence after the RO gave him notification of his rights under the pertinent statute and regulations.

The appellant was provided with notice as to the medical evidence needed for increased evaluations for headaches, as well as the assistance VA would provide.  Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claim addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

II.  Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

There is a voluminous amount of evidence in this case, consisting of both medical records and lay statements submitted by the Veteran and various members of his family.  The Board notes that it has reviewed the evidence in its entirety, but will not be discussing all of it with specificity.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (the Board is presumed to have considered all evidence presented in the record; it is not required to specifically discuss every piece of evidence).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

Where a veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of the veteran's disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007). 

The appellant's headaches are currently evaluated as 30 percent disabling under Diagnostic Code 8100; that Diagnostic Code is for migraines.  38 C.F.R. § 4.124(a).  A 30 percent disability rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  The maximum rating for migraines is 50 percent and requires that there be frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124(a), Diagnostic Code 8100.

The use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991); compare with Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  Here, because of the successive nature of the rating criteria, such that the evaluation for each higher disability rating includes the criteria of each lower disability rating (at least what could be considered most of them), each of the criteria listed in the 50 percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).

The Board notes that the rating criteria do not define 'prostrating' nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, defines 'prostration' as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY p. 1367 (28th Ed. 1994), in which 'prostration' is defined as "extreme exhaustion or powerlessness." 

In addition, the term 'productive of severe economic inadaptability' is not defined by VA regulations.  However, the Court has stated that this term is not synonymous with being completely unable to work and that the phrase "productive of" could be read to mean either "producing" or "capable of producing" economic inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 446-47 (2004). 

The appellant contends that his service-connected tension headaches are more severe than the current rating reflects.  He contends that the frequency and severity of his headaches meet the criteria for a higher evaluation. 

The appellant was afforded a VA examination in January 2005; he complained of intermittent headaches beginning in the muscle of his neck and then radiating over the left ear.  The headaches were associated with phonophobia and the appellant described them as lasting from a few minutes to hours.  The appellant said he obtained relief from Tylenol and massages; in addition, lying down occasionally provided relief.  The examiner noted that the appellant had complained, in February 2003, that he had been experiencing three to four headaches a day for the prior three to four months.  The examiner also noted that testing for an organic cause of the headaches had been negative and that there was no documentation of problems or complaints since that time.  The appellant told the examiner that he currently had two to three headaches a day that were manifested as a pounding or pressure sensation over both temporal and occipital areas.  These headaches lasted about 20 minutes in a dim room or for an hour if the room was brightly lit.  The appellant stated that loud noises also exacerbated the headaches and that gas or diesel fumes could cause them.  He said he usually remained sitting or lying down until the headache went away; however, he also said that the headaches did not interfere with his performance of activities of daily living.  On physical examination, there was some muscle tenderness of the cervical spine, but the cranial nerves were described as normal.  The examiner rendered a diagnosis of chronic tension headaches without evidence of migraine episodes.

Review of the appellant's VA outpatient treatment records reveals that, in April 2005, he complained of having 35 to 40 headaches a week, for which he took acetaminophen.  The appellant reported that the headaches would start across the forehead and go behind the left ear to the neck which would become stiff.  He stated that when a headache occurred he had to stop what he was doing and rest.  He said that his headaches lasted for 15 to 20 minutes; he denied dizziness, nausea and vomiting.  An October 2005 physician note states that the appellant reported his headaches persisted and started in the temporal area and went back to the neck.  The associated pain was described as being jabbing in nature, but no information on frequency or severity was documented.  In pain screens conducted in April 2006, September 2006, and May 2007, the appellant did not mention any headaches or pain in the head.  The appellant's VA records reflect that he was also treated for complaints of neck pain; in June 2007, he complained of worsening neck pain radiating into both shoulders, but he denied having any other neurological problems.  

The appellant was afforded a VA examination in June 2007; the appellant reported that his headaches had increased in severity and frequency.  He said that he experienced headaches several times a day and that these headaches lasted from 15 minutes to an hour.  He described the headaches as starting in the paracervical area and radiating up to his temples.  There were no accompanying gastrointestinal symptoms.  The appellant said that he tried to do as little as possible during the headaches and that he restricted himself to tinkering or looking around in his garage.  He also stated that he did have to lie down on occasion.  No abnormalities were noted on physical examination.  The examiner noted that the appellant had undergone stent placement in the vertebral artery to correct a vascular deficiency in 2006.  This circulatory problem had been manifested by spongy legs and drop attacks, due to severe imbalance.  The doctor noted that these episodes had been corrected by the stent placements and that these episodes were not associated with the headaches.  The examiner rendered a diagnosis of tension vascular headaches without definitive evidence of prostrating attacks; the examiner described the headaches as essentially unchanged since the prior examination. 

The evidence of record includes a written statement from the appellant's sister dated in June 2008; she reported that while he was staying with her over the winter, he had "excruciating" headaches.  She said that the headaches were severe enough that he became confused and disoriented and that he could not drive.  She also stated that doctors corrected this through surgery for venous deficiencies in the neck. 

During an August 2008 VA examination for evaluation of the right shoulder, the appellant complained of neck pain and limitation.  He also reported having pain and disability of the shoulder, but he did not report headaches. 

The evidence of record includes private treatment records from a clinic in Arizona dated from November 2008 to April 2009.  These records reveal complaints of, and treatment for, headaches as a symptom of a vascular condition.  According to the clinic doctors, the appellant's vertigo was unrelated to the headaches.  The report of a February 2009 neurology consultation at this clinic indicates that the appellant said he had been switched to four tablets of Tylenol per day in 2006, and that he would get the headaches back if he stopped taking the medication.  The appellant said that before his neck surgery the headaches were 7-9/10 and that after the surgery the headaches were 3/10 with medications.  He denied any nausea, vomiting, photophobia or triggers.  The clinic doctors felt that the appellant's chronic headaches were related to medication overuse and recommended that he discontinue the Tylenol and ibuprophen.  In March 2009, the appellant reported that his headaches were more tolerated.  Records from the ophthalmology department of this clinic dated in 2012 and 2013 indicate that the appellant takes a tablespoon of apple cider vinegar every day.  

During his June 2009 Travel Board hearing, the appellant testified that he had headaches frequently (several times per day) and that these headaches lasted from 20 minutes to 30 minutes.  He said that he had to sit and rest, or pull to the side of the road and lay back in his seat when the headaches occurred.  The appellant further testified that the headaches were worse when he was doing something "stressful" like driving, doing paperwork or reading.  He said that the pain was sharp and that he sometimes got dizzy.  In addition, he stated that he had undergone vascular surgery on his neck because of the dizziness.

Review of the medical records from the appellant's private family practice physician dated between 2007 and 2013 reveals that this doctor treated the appellant for multiple medical problems.  However, the appellant complained of headaches on only one occasion, in August 2011, and these were associated with the acute sinusitis diagnosed by the physician.  

An October 2012 note from a Wisconsin private provider indicates that the appellant was being treated for vertebral artery occlusion with stenosis and that he denied experiencing headache, focal weakness or sensory changes.  On physical examination, he exhibited normal sensory function. 

A February 2012 note from Southwest Medical Associates indicates that the appellant reported experiencing almost daily cephalgia, especially in his neck and occiput.  He denied dizziness and sensory changes.  Neurological examination was normal.  The appellant was noted to be on many over-the-counter medications.  The clinical assessment was chronic daily headaches likely structural neck and back.  In April 2013, the appellant denied having cephalgia.  

In May 2013, the appellant was afforded a VA medical examination; the examiner reviewed the claims file.  The appellant reported daily headaches and said that he usually has one headache per day that lasted from 15-20 minutes to 60-90 minutes.  He said that the pain started as a tingling sensation on the left in the neck and moved to the front and that it transitioned to sharp pain.  He said that he would get sick to his stomach when the pain was severe; he also described having a cramping sensation in his hands and legs.  The appellant stated that he was not taking any medications for the headaches.  He said that he took cider vinegar which relieved the headaches.  The examiner noted that the appellant did not have characteristic prostrating attacks of migraine headache pain and that he did not have very frequent prostrating and prolonged attacks of migraine headache pain.  The examiner also stated that the appellant did not have prostrating attacks of non-migraine headache pain and that he did not have very frequent prostrating and prolonged attacks of non-migraine headache pain.  The examiner stated that the appellant's headaches did not preclude him from all forms of substantially gainful employment, from driving an automobile, from traveling outside the home or from other independent activities of daily living.  The examiner noted that the appellant's headaches were down from 35-40 per week reported in 2005 to one a day currently; that he was not taking any medications for the headaches other than some home remedy which suggested that the headaches were not severe enough to require prescription medication; and that the severity of the headaches had not changed over time.  

The appellant was also afforded a traumatic brain injury examination in May 2013; the examiner reviewed the claims file.  The appellant said that he was having more trouble with headaches in the last few years.  He reported having headaches every day and said that they lasted 10-20 minutes.  He said that if he was driving he would pull over and wait for the headache to go away.  The appellant said that apple cider vinegar can stop his headaches and that he did not take any medication for them.  The examiner stated that the appellant did not have characteristic prostrating attacks of migraine headache pain and that he did not have prostrating attacks of non-migraine headache pain.  The appellant expressed no complaints about impairment of memory, attention, concentration or executive functions.  His judgment was normal and his social interaction was described as routinely appropriate.  He was always oriented times four and his motor activity and visual spatial orientation were normal.  There were no neurobehavioral effects and the appellant was able to communicate by spoken and written language.  The appellant's consciousness was normal.  After diagnostic testing and an examination were accomplished, the examiner concluded that the appellant did not have any residuals of a traumatic brain injury.  In a July 2014 addendum, the examiner stated that the appellant did not have completely prostrating and prolonged attacks and opined that the headaches did not affect the appellant's activities of daily living, his day-to-day functioning or his economic adaptability.  The examiner further stated that the appellant's symptoms were consistent with the usual clinical presentation of migraine headaches.

After having carefully reviewed the evidence of record, the Board finds that a disability rating in excess of 30 percent is not warranted for the appellant's service-connected headaches.  In this respect, the competent medical evidence does not reflect that the appellant's headaches result in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Although the appellant alleges that he has such severe attacks, objective findings have not shown very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  In this regard, coupled with the appellant's ability to tolerate the headaches without the use of medication since he was taken off medication in 2009, the Board finds the absence of complaints about any headaches or headache pain plus explicit denials of headaches in VA and private treatment records over the course of the appeal to be probative.  In addition, VA examiners have found that the headaches did not impair the appellant's ability to function and thus there is no objective evidence of severe economic inadaptability as required for a 50 percent evaluation.  As such, the evidence of record more nearly approximates the criteria for a 30 percent rating, and no higher.  38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100. 

The Board also has considered application of Diagnostic Code 8045 which pertains to brain diseases due to trauma.  Under Diagnostic Code 8045, a 10 percent rating is warranted for purely subjective complaints following trauma, such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  Purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc. resulting from brain trauma are rated under the diagnostic codes specifically dealing with such disabilities.  38 C.F.R. § 4.124a.  However, in this case, examination and testing in May 2013 revealed that the appellant did not have any brain disease due to trauma.  Therefore, Diagnostic Code 8045 is not for application in this case.

Again, to warrant a 50 percent rating, the evidence must show that the appellant's headaches are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  To fulfill the criteria for a 50 percent rating, the headaches must not only be very frequent, but must also be completely prostrating and prolonged attacks productive of severe economic inadaptability. 

The Board finds that a rating in excess of 30 percent is not warranted because the evidence does not reflect that the appellant's headaches have been of a completely prostrating nature at any time during the appeal period.  The Board acknowledges the lay evidence of record consisting of statements regarding the pain that the appellant has experienced.  However, the most probative evidence does not reflect that the appellant has experienced very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  As shown above, the criteria for a 50 percent rating requires that all elements be met - frequency and completely prostrating and prolonged attacks productive of severe economic inadaptability. 

The rating schedule is generally deemed adequate to rate a disability.  38 C.F.R. § .321(a).  When either a claimant or the evidence of record suggests that a schedular rating may be inadequate, the Board must specifically adjudicate the issue of whether referral for an extraschedular rating is warranted.  38 C.F.R. § 3.321(b); see Colayong v. West, 12 Vet. App. 524, 536 (1999). 

In exceptional cases where schedular evaluations are found to be inadequate, the RO may refer a claim to the Director of the Compensation & Pension (C&P) Service for consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  See 38 C.F.R. § 3.321(b)(1).  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id. 

There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the C&P Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.

The Board has compared the level of severity and symptomatology of the claimant's service-connected headaches with the established criteria found in the rating schedule and finds that the appellant's disability picture is not so unusual or exceptional in nature to render the current rating inadequate with respect to his service-connected headaches.  The medical evidence outlined above indicates that the appellant's headaches occur approximately once per day and do not last more than 90 minutes.  The medical evidence indicates that the appellant no longer takes any medication for these headaches - he says that they are remedied with the use of apple cider vinegar and the record reflects that he takes one tablespoon per day of this.  Although the appellant has reported that he occasionally has to lie down in a dark room to alleviate his headaches, he has consistently denied that his headaches are accompanied by nausea, vomiting, anorexia, numbness, visual changes or scotomas, vertigo or syncope. 

The Board acknowledges that the appellant's service-connected headaches are frequent, and that they even occur daily.  The objective evidence of record, however, to include the appellant's own testimony, fails to show that they are completely prostrating or prolonged.  Rather, the appellant has consistently reported that he is still able to generally function most days.  In addition, VA examiners have specifically found that the appellant's headaches are not prostrating.  See VA examination reports May 2013, with July 2014 addendum.  The May 2013 VA examiners opined that the headaches do not impact the appellant's ability to work or his economic adaptability. 

In the absence of probative and credible evidence that the appellant's service-connected headaches are either prolonged or prostrating, the Board finds that the rating criteria reasonably describe the appellant's disability level and symptomatology.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Furthermore, review of the appellant's VA and private treatment records does not reflect that the appellant has received any extensive treatment for his headaches.  Most of these records don't mention any complaints about headaches at all.  In addition, neither VA nor private treatment records support a finding that the appellant has ever been hospitalized for treatment of his service-connected headaches.  Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  

If the claimant or the record reasonably raises the question of whether the claimant is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in this case the record does not suggest that the appellant is unemployable due to his service-connected tension headaches. 

Finally, in light of the holding of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether the appellant is entitled to a "staged" rating for his headaches.  As reflected in the decision above, the Board has not found variation in his symptomatology or clinical findings that would warrant the assignment of any staged rating for the service-connected headaches at any time.  Based upon the record, the Board finds that at no time during the claim/appellate period has the headache claim on appeal been more disabling than as currently rated.


ORDER

Entitlement to a disability evaluation in excess of 30 percent for the service-connected headaches is denied.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  

The November 2013 Board remand directives specifically stated that the AOJ was to search, at the National Personnel Records Center, or other appropriate sources, for additional service medical records, including any hospital records for the Veteran or alternative records.  In particular, the AOJ was to search for search for hospital records dated between November 1958 and November 1959.  However, there is no indication in the post-remand evidence of record that any such search was attempted.  On remand, this must be rectified.

The November 2013 Board remand directives specifically stated that the AOJ was to contact Wisconsin Workers' Compensation Office, or equivalent, to obtain official documentation of any pertinent application for benefits filed by the Veteran, from 1994 onward, as well as copies of all of the medical records upon which any decision concerning the Veteran's claim for benefits was based.  The AOJ contacted the Veteran to obtain a release, but there was no response and so the AOJ did not contact the Wisconsin Workers' Compensation Office.  However, the appellant's representative is a person authorized by the appellant to act on his behalf and has the same open access to Wisconsin Workers' Compensation records as do the parties.  On remand, the AOJ should obtain these records whether with a release from the appellant or through his authorized representative.


The October 2013 Board remand directives instructed the AOJ to obtain a medical opinion from an orthopedist or orthopedic surgeon in order to determine the nature, onset date and etiology of the Veteran's claimed cervical and lumbar spine disorders.  However, the AOJ instead obtained an opinion from a physiatrist and that opinion did not discuss all pertinent X-ray, EMG testing, CT scans and MRI results as directed and simply attributed all pathology to old age without addressing the April 1961 neck fracture or the multiple bilateral rib fractures or the appellant's reports of post-service automobile accidents. 

Furthermore, the November 2013 Board remand directives instructed the AOJ to arrange for a review of the Veteran's claims file by a neurologist or neurosurgeon in order to determine the nature, onset date and etiology of the Veteran's claimed numbness of the fingers.  The neurologist was to address the various diagnoses of record relating to neurological disorders of the appellant's upper extremities.  For example, a March 1972 VA treatment record included a diagnosis of alcoholism with alcoholic neuritis and ataxia.  Private medical records include findings of focal encephalomalacia related to an old ischemic injury, nerve damage to the brachial plexus, carpel tunnel syndrome, ulnar nerve neuritis and vertebral artery stenosis.  However, the AOJ instead obtained an opinion from a physiatrist and that opinion did not address the diagnoses of record as directed.

While the AOJ did obtain medical opinions on remand, the medical opinions did not address the specific questions listed in the remand directives and therefore each opinion was inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Therefore, the directed opinions must be obtained on remand.

To ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford full procedural due process, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Search, at the National Personnel Records Center, or other appropriate sources, for additional service medical records, including any hospital records for the Veteran or alternative records.  In particular, search for hospital records dated between November 1958 and November 1959.  If any location contacted suggests other sources, those sources should be encompassed by the search.

2.  With assistance from the Veteran or his representative, contact Wisconsin Workers' Compensation Office, or equivalent, to obtain official documentation of any pertinent application for benefits filed by the Veteran, from 1994 onward, as well as copies of all of the medical records upon which any decision concerning the Veteran's claim for benefits was based.  All of these records are to be associated with the claims file.

3.  Obtain all of the Veteran's outstanding VA medical treatment records from Wisconsin and Arizona, and associate them with the claims file.  

4.  To the extent an attempt to obtain any of these records is unsuccessful, the claims file must contain documentation of the attempts made.  The Veteran must also be informed of the negative results and be given opportunity to secure the records.

5.  After completing any additional notification and/or development action deemed warranted by the record, arrange for a review of the Veteran's claims file by an orthopedist or orthopedic surgeon (not a physiatrist) in order to determine the nature, onset date and etiology of the Veteran's claimed cervical and lumbar spine disorders.  

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA) must be reviewed.  If the reviewing physician does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available must be printed and associated with the paper claims file so they can be available to the reviewer.

The reviewing doctor must consider the information in the claims file in providing an opinion as to the nature, extent, onset date and etiology of any cervical or lumbar spine pathology found, including whether any current arthritis existed within one year of the Veteran's discharge from active service in February 1960.  The role of documented traumas from parachute jumping in service or falling from a vehicle in service must be discussed.

The physician must also discuss all pertinent X-ray, EMG testing, CT scans and MRI results, to include the March 1978 VA x-ray report, as well as the reports of a broken neck in April 1961, automobile accidents post-service and findings of multiple bilateral rib fractures.  

In assessing the relative likelihood as to origin and etiology of each one of the claimed disorders, the reviewer must apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed disorder is causally or etiologically related to the Veteran's service from May 1958 to February 1960, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

The reviewing physician must discuss the clinical significance of the Veteran's parachute jumps and his described in-service "mule" accident, and his treatment post-service, particularly in relation to his recent complaints, clinical finding, diagnoses and radiographic/imaging results, including any DDD and/or DJD.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewer must clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the reviewer concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the reviewer must state whether the inability to provide a definitive opinion was due to a need for further information (with that needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's current claimed right hip/thigh, left knee and/or lower leg pathology.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

6.  After completing the above, as well as any additional notification and/or development action deemed warranted by the record, arrange for a review of the Veteran's claims file by a neurologist or neurosurgeon (not a physiatrist) in order to determine the nature, onset date and etiology of the Veteran's claimed numbness of the fingers.  

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA) must be reviewed.  If the reviewing physician does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available must be printed and associated with the paper claims file so they can be available to the reviewer.

The reviewing doctor must consider the information in the claims file in providing an opinion as to the nature, extent, onset date and etiology of any pathology found that relates to numbness of the fingers, including whether any such condition existed within one year of the Veteran's discharge from active service in February 1960.  The physician must discuss all pertinent diagnoses, X-ray, EMG testing, CT scans and MRI results, to include the March 1972 VA diagnosis of alcoholism with alcoholic neuritis and ataxia and the private findings of focal encephalomalacia related to an old ischemic injury, nerve damage to the brachial plexus, carpal tunnel syndrome, ulnar nerve neuritis and vertebral artery stenosis.

The neurologist must opine as to whether it is at least as likely as not that any such diagnosis is related to military service.  The role of documented traumas in a parachute jump or falling from a vehicle must be discussed. 

In assessing the relative likelihood as to origin and etiology of any current disorder, the physician must apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed disorder is causally or etiologically related to the Veteran's service from May 1958 to February 1960, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the physician must clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the physician concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the physician must state whether the inability to provide a definitive opinion was due to a need for further information (with that needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's current claimed pathology relating to numbness of the fingers.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

7.  Upon receipt of the examination/opinion reports, conduct a review to verify that all requested opinions have been provided.  If information is deemed lacking, refer the report to the examiner/reviewer for corrections or additions.

8.  If any reviewing physician concludes that an examination of the Veteran is needed before an opinion can be rendered, schedule the Veteran for said examination.

9.  If any additional development is necessary to re-adjudicate any issue on appeal, especially in light of any newly received records, that development should be done.

10.  Thereafter, re-adjudicate the claims on appeal.  The readjudication should reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories.

11.  If any benefit sought on appeal remains denied, the appellant must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time must be allowed for response.

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


